Citation Nr: 0633237	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened and denied the veteran's 
claims for service connection for back problems, right knee 
strain, and PTSD.  In January 2005, the Board reopened and 
remanded the veteran's claims for additional development.  
The requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A back disorders is not shown during service or for many 
years after service.

3.  The competent medical evidence shows that the veteran 
does not have right knee strain or PTSD.


CONCLUSIONS OF LAW

1.  Right knee strain and a back disorder were not incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  PTSD was not incurred as the result of active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist the Veteran.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  VA notified the veteran of the evidence 
necessary to establish service connection in a October 2003 
and January 2005 VCAA compliance letters.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
and January 2005 letters, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  
In this case, although the veteran was not specifically told 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  Although the veteran was not 
notified of the evidence necessary to establish both the 
disability rating and the effective date of any rating, 
should service connection be granted, the veteran is not 
prejudiced by this omission as this decision results in 
denials of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in July 2006, and prior 
to transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied or substantially complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2006).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all relevant records of the 
veteran's treatment identified by the veteran, including 
private records.  He was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, which he 
declined.  VA has provided examinations of the veteran, and 
sought medical opinions.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims for service 
connection.  The veteran has not indicated, and the evidence 
does not show, that there are any unobtained records which 
could possibly substantiate his claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  


II.  The Right Knee and Back.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2006).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The service medical records show that the veteran sustained 
an injury to his right knee in service jumping off a cattle 
truck in February 1970.  On examination, there was pain at 
the medial aspect with some swelling but no effusion.  The 
impression was medial collateral ligament strain.  He knee 
was wrapped and there were no further complaints noted in 
service.  The service medical records do not show any injury 
to the back in service.  Examination of the knees and back at 
separation were "normal."

In August 1971, the veteran filed a claim for a "bad back."  
Service connection was denied by the RO because he failed to 
report for an examination to determine if he had any 
disability.

In an October 1998 statement, the veteran claimed that he had 
both right knee and lower back problems due in part to some 
"fast-low level parachute landing" falls suffered in 
Vietnam, but which he never reported to VA.  

In an April 2003 VA examination, the examiner reviewed the 
claims file and conducted a complete examination of the 
veteran.  An extensive medical history was elicited from the 
veteran who explained that he believed he sustained right 
knee injury from a parachute jump in service.  Following a 
complete physical examination, the examiner concluded that 
while the veteran did sustain an acute mild right knee medial 
collateral ligament strain in service, there was no residual 
disability shown at the time of the veteran's separation, and 
current examination was essentially normal with no 
significant right knee problems found.  Chronic low back pain 
was also diagnosed, but the examiner did not comment on the 
etiology of the veteran's back disorder.  

An April 2005 X-ray examination of the right knee noted no 
acute radiographic findings.  X-ray examination of the lumbar 
spine noted minimal disc narrowing at L5-S1.

As a preliminary matter, the Board notes that the veteran is 
in receipt of the Combat Infantry Badge, as noted on is 
discharge papers.  He is therefore a combat veteran.  
However, he is not alleging and the evidence does not show 
that his claimed injuries in service are the result of 
combat.  As such, the evidentiary provisions of 38 U.S.C.A. 
§ 1154(b) relating to injuries incurred in combat are not for 
application.

As for the veteran's right knee, the competent medical 
evidence shows that the veteran does not have a right knee 
disorder.  Although he sustained a right knee injury in 
service, this was apparently an acute and transitory injury 
that resolved by separation.  His knees were evaluated as 
normal on examination at separation.  The results of the 
April 2003 VA examination, and the April 2005 X-ray 
examination show no current disability of the veteran's right 
knee.  There is no competent medical evidence in the claims 
file showing that the veteran has a right knee disability, or 
relating any right knee disability to service.  

Without a current disability, there is nothing to service 
connect.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

With regard to the veteran's back, although he has a current 
diagnosis of a back disorder, there was nothing shown in 
service or for many years thereafter.  On examination at 
separation, the veteran's spine was noted as normal, and 
there is no medical evidence in the claims file relating any 
back disorder to active service.  

III.  PTSD.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In a June 1998 statement, the veteran claimed that he had 
PTSD from several traumatic events which occurred while he 
was in Vietnam.  He provided information detailing his 
stressors in an October 1998 statement.  

In April 2003, the veteran was provided a complete 
psychiatric examination to determine if he had a diagnosis of 
PTSD.  The veteran's claims file was reviewed and complete 
history elicited from the veteran.  Following a complete 
mental status examination, the examiner noted that the 
veteran appeared to have subclinical/subsyndromal symptoms of 
his experiences in Vietnam.  

His high GAF score indicates that despite 
his subjective complaints, his symptoms 
are mild and transient . . . .  Thus far 
his subjective complaints and 
disturbances have not risen to the level 
to require inpatient psychiatric 
treatment.  He has never been 
hospitalized for his problems and he 
doesn't exhibit any psychotic symptoms. . 
. .  

His subjective PTSD symptoms as reflected 
by his GAF score reflect that for the 
most part he is coping pretty [well] 
despite his subjective complaints and his 
symptoms [which] have not resulted in any 
inpatient admissions.  His symptoms are 
mild and transient at this time and are 
expected given the psychosocial 
stressors.  

In a March 2005 addendum to the above examination, a 
physician reviewed the prior examination report and the 
claims file and stated that the veteran's symptoms were below 
the threshold for the full diagnosis of PTSD and therefore he 
does not have PTSD, although he does have some symptoms.

Service connection is not warranted for PTSD because the 
competent medical evidence does not reasonably support a 
diagnosis of PTSD.  The veteran was thoroughly evaluated by a 
VA examiner in April 2003, and this opinion was reviewed in 
March 2005.  Both examiners concluded that the veteran's 
symptoms did not support a diagnosis of PTSD.  Significantly, 
although substantial current medical records of treatment 
have been associated with the claims file, and the veteran 
has claimed that he has been treated for PTSD, there is no 
diagnosis of PTSD shown in any of the medical records.  

As noted above, without a current disability, there is 
nothing to service connect.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

IV. Conclusion

The Board has considered the veteran's statements regarding 
the diagnosis of his PTSD and right knee strain, and linking 
his back disorder to service; however, this is not competent 
evidence to show that he has PTSD, or a right knee disorder, 
or to state that his back disorder was incurred in service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2006).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2006).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown that the veteran possesses the requisite medical 
training to diagnose PTSD and a right knee disorder, or to 
comment on the etiology of any back disorder.  

The preponderance of the evidence is against the claims for 
service connection for PTSD, a back disorder and right 
strain.  Because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for a back disorder is denied.

Service connection for right knee strain is denied.

Service connection for PTSD is denied.




________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


